Citation Nr: 1731755	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.  
In June 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the June 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

FINDINGS OF FACT

1. Prior to July 13, 2016, the Veteran's service-connected disabilities do not meet the minimum percentage requirements for award of a TDIU, and his disabilities are not shown to prevent him from obtaining or retaining substantially gainful employment because the Veteran has been gainfully employed on a full-time basis throughout this period.

2. From July 13, 2016, his service-connected disabilities are not shown to prevent him from obtaining or retaining substantially gainful employment because the Veteran has been gainfully employed on a full-time basis throughout this period.




CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b) prior to July 13, 2016, are not met at any point pertinent to the current appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated July 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran contends that his service-connected disabilities prevent him from maintaining gainful employment.  In July 2016, he submitted a formal claim for a TDIU, alleging that his service-connected disabilities affected his full time employment starting October 5, 2005.  

With regard to the period after July 13, 2016 , the Veteran is service-connected for cervical spondylosis and cervical disc disease, rated as 30 percent disabling; pes planus with plantar fasciitis, rated as 30 percent disabling; cervical spine radiculopathy, right upper extremity associated with cervical spondylosis and cervical disc disease, rated as 30 percent disabling; degenerative arthritis, lumbar spine, rated as 20 percent disabling; right sciatic radiculopathy associated with degenerative arthritis, lumbar spine, rated as 20 percent disabling; left sciatic radiculopathy associated with degenerative arthritis, lumbar spine, rated as 20 percent disabling; and avulsion fracture, right wrist, rated as 10 percent disabling.    His overall combined disability rating is 80 percent.  Although his overall rating met the schedular criteria, he does not have one disability rated at 40 percent.  Nevertheless, because cervical spondylosis/cervical disc disease and cervical spine radiculopathy, right upper extremity associated with cervical spondylosis and cervical disc disease share a common etiology, the Board finds that he did meet the requirements for a schedular TDIU from July 13, 2016.  See 38 C.F.R. § 4.16(a) (disabilities resulting from a common etiology or a single accident will be considered disability for the purposes of determining whether the veteran meets the schedular criteria).  

The Veteran attended a February 2015 Board hearing.  During the hearing, he testified that he had to reduce the amount of work he could perform, due to pain, and that he had not been fully truthful with his employer regarding his medical issues, so that he could continue to work and support his family. 

In July 2016, the Veteran submitted a VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  He also indicates that he is currently employed as a CDL truck driver and has been employed in this capacity since June 2003. 

In July 2016, the Veteran submitted a statement in support of claim stating that he is "presently employed, however if I am granted unemployability, I will stop working."

In October 2016, as required by the June 2016 Board remand, the Veteran attended a VA examination to determine the functional impact of his service-connected disabilities in combination on his ordinary activities, to include his employability. 
In pertinent part, the examiner opined that the Veteran's right wrist condition would have no functional limitations in a sedentary work setting, his hypertension has no impact on his ability to function in a physically demanding job or a sedentary job, his hemorrhoids would have no functional impact on his ability to perform work in a physically strenuous or sedentary employment setting, his cervical spine condition would not have any functional limitations in a sedentary employment setting where frequent breaks were allowed, his low back condition would prevent physically strenuous work due to back pain. Bending, lifting and prolonged walking would not be possible due to low back pain, nevertheless, his low back condition would have not any functional impairment in a sedentary work environment if he were allowed frequent breaks to get up and walk around, and his foot conditions would functional impairments in a physically demanding job where prolonged walking is involved but would have no functional impairment in a sedentary employment setting.

Based on the evidence discussed above, the Board finds that the Veteran has been employed on a full-time basis as a truck driver throughout the appeal period.  Despite the effects caused the Veteran's service-connected disabilities on his ability to work, the Veteran has self-admittedly maintained employment.  Furthermore, in the Board's judgment, the Veteran's position as a truck driver represents substantially gainful employment as he has reported a monthly income of $4400.  Notably, there is no indication in the record, and the Veteran has not asserted, that this position represents anything less than substantially gainful employment.  Therefore, as the Veteran is currently substantially gainfully employed in a fulltime position, the Board finds that referral for extra-schedular consideration pursuant to 38 C.F.R. § 4.16 (b) for the period prior to July 13, 2016 is not warranted, and the criteria for a TDIU are not met at point pertinent to the current appeal. 

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the "benefit of the doubt" rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


